Citation Nr: 1641825	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  01-00 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating prior to March 2, 2011, and higher than 30 percent thereafter, for the service-connected systolic murmur.

2.  Entitlement to an initial rating higher than 10 percent for the period prior to January 4, 2000, and higher than 70 percent thereafter for generalized anxiety disorder with panic attacks (anxiety disability).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to January 4, 2000.

4.  Entitlement to special monthly compensation (SMC) for the period prior to January 4, 2000 forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1970 to August 1972.

The claim for an increased rating for a systolic murmur initially came before the Board of Veterans' Appeals (Board) on appeal from a December 1993 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that continued a noncompensable rating.  Over the years, several Board decisions have denied the Veteran's appeal of those determinations and been appealed to the Court Of Appeals Of Veterans Claims (Court), which vacated and remanded the respective Board decisions.  The most recent in this chain of events was an April 2014 Board decision that allowed a 30 percent rating for the heart disorder.  In a May 2015 rating decision, the Appeals Management Center (AMC), Washington, DC, implemented the Board decision, assigning a 30 percent rating, effective March 2, 2011.  The Veteran also appealed that decision to the Court.  A January 2015 Order of the Court granted a January 2015 Joint Motion for Remand (JMR) to vacate the April 2014 Board decision.  The Order vacated and remanded the matter to the Board for action consistent with the JMR.

Regarding the anxiety evaluation, it is noted that , a May 2000 rating decision granted service connection for aggravation of an anxiety disability and assigned an initial 10-percent rating, effective in May 1989.  Earlier Board decisions noted that the Veteran had not appealed the initial rating, as there was no Notice of Disagreement (NOD) in the paper claims file then before the Board.  Documentation currently in the claims file, however, shows that the Veteran in fact initiated and also perfected an appeal of the initial rating issued in January 2001.  (01/04/2001 VBMS-VA-21-4138; 01/24/2001 VBMS-VA-9)  The Board has found no indication in the claims file that the RO ever certified the Veteran's perfected 2001 appeal to the Board.  Hence, the Board has styled the issue of the anxiety disability rating as shown on the title page, reflecting that the appeal dates back to the original claim.  See generally Archibold v. Brown, 9 Vet. App. 124 (1996); 38 C.F.R. § 19.35 (2015).  The Board takes jurisdiction of the TDIU issue to conform with the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In February 2016, the Veteran appeared at a Board hearing at the local RO before the undersigned Veterans Law Judge.  The Veteran also testified at a local hearing in July 2001 before an RO decision review officer.  Transcripts of the testimony at both hearings are in the claims file.

In October 2015, the Board remanded the case so the aforementioned hearing could be scheduled.

The issues of entitlement to a compensable rating prior to July 26, 2012, and higher than 30 percent thereafter for the service-connected systolic murmur is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 7, 1996, the Veteran's anxiety disability manifested with definite impairment in the ability to maintain effective relationships and definite industrial impairment.

2.  For the period November 7, 1996 to January 3, 2000, the Veteran's anxiety disability manifested with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  The preponderance of the evidence shows that the manifested psychotic symptoms were due to non-service-connected schizophrenia/schizoaffective disorder.

4.  Beginning on January 4, 2000, the Veteran's anxiety disability has manifested with occupational and social impairment with deficiencies in most areas.  Total impairment has not manifested.

5.  Prior to March 6, 1994, the Veteran was paid for full-time gainful employment.  The preponderance of the evidence shows that the service-connected disabilities did not preclude the Veteran from obtaining and maintaining substantially gainful employment from March 6, 1994 to January 3, 2000.

6.  The Veteran does not have a service-connected disability other than the anxiety disability that is rated at 60-percent disabling or higher.


CONCLUSIONS OF LAW

1.  The requirements for an initial rating of 10 30 percent for anxiety disability are met for the period prior to November 7, 1996.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991); 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.322, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9400 (as in effect prior to November 7, 1996).

2.  The requirements for an initial evaluation of 30 percent, and no higher, for anxiety disability are met for the period November 7, 1996 to January 3, 2000.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.322, 4.1, 4.3, 4.7, 4.10, 4.130, DC 9400 (2015).

3.  The requirements for an initial rating higher than 70 percent for the period January 4, 2000 forward for anxiety disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.130, DC 9400 (2015).

4.  The requirements for a TDIU for the period prior to January 4, 2000 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2015).

5.  The requirements for SMC are not met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA treatment records and C&P examination reports are in the claims file.  As noted in the introduction, the case has been remanded several times since the early 1990s but not relating to the initial rating of the anxiety disability.  Neither the Veteran nor his representative currently asserts that there are additional records to obtain as concerns the anxiety disability rating; and, there has not been any assertion that either of the mental examinations was inadequate.

Concerning the Veteran's Board hearing, all applicable procedural requirements were complied with, as evidenced by the absence of any objection by the Veteran or his representative.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the case without prejudice to him.

Applicable Law and Regulations

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27 (2015).  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2 (2015), and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3 (2015).  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10 (2015).  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the initial rating period on appeal based on the facts found.  See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Background

As noted earlier, service connection was granted for aggravation of an anxiety disorder that existed prior to service.  Generally, under such circumstances, the rating is limited to the degree of disability over and above the degree of disability that existed at the time of entrance into service.  38 C.F.R. § 3.322 (2015).
However, if the degree of disability at the time of entrance into service is not ascertainable in terms of the schedule, no deduction will be made.  In the present case, the original decision granting service connection did not discuss the baseline level of disability prior to aggravation, and the record does not otherwise enable the Board to ascertain such.  Accordingly, the evaluation proceeds as it would in the typical case and no deduction for preexisting symptomatology will be considered.  38 C.F.R. § 3.322(a) (2015).

Rating Criteria

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders (also known as "the DSM").  38 C.F.R. § 4.130 (2015).  The symptoms recited in the criteria in the General Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nonetheless, the Court of Appeals for the Federal Circuit (Federal Circuit) acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.

Period Prior to November 7, 1996

As noted, the Veteran was granted service connection effective May 11, 1989.  (05/23/2000 VBMS-Rating Decision-Narrative)  The VA Schedule for Rating Disabilities was revised with respect to the regulations applicable to evaluating mental disorders, effective November 7, 1996.  The Court has held that where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial process has been concluded, the version most favorable to the Veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The later criteria, however, even if more favorable, may be applied only from the effective date of the change forward, unless the regulatory change specifically permits retroactive application.  38 U.S.C.A. § 5110(g); VAOPGCPREC No. 7-2003 (Nov. 19, 2003); VAOPGCPREC No. 3-2000 (April 10, 2000); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under the prior criteria, a 10-percent rating was warranted if there was evidence of
emotional tension or anxiety productive of mild social and industrial impairment.  38 C.F.R. § 4.132, DC 9400 (in effect prior to November 7, 1996).

A 30-percent rating was warranted when there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people, and the psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.  Id. 

A 50-percent rating was warranted when the ability to establish or maintain effective or favorable relationships was considerably impaired, and because of the psychoneurotic symptoms, the reliability, flexibility, and efficiency levels were so reduced as to result in considerable industrial impairment.  Id. 

A 70-percent rating was warranted where the Veteran's ability to establish or maintain effective or favorable relationships with people was severely impaired, and the psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.  Id. 

A 100-percent evaluation was warranted when the Veteran's attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community and there were totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  The individual must be demonstrably unable to obtain or retain employment.  Id.

Prior to November 7, 1996, the Schedule for Rating Disabilities provided that the severity of a mental disorder was based upon actual symptomatology as it affected social and industrial adaptability.  Two of the most important determinants of disability were time lost from gainful work and decrease in work efficiency.  VA was not to under-evaluate the emotionally sick veteran with a good work record, nor was it to over-evaluate his or her condition on the basis of a poor work record not supported by the psychiatric disability picture.  It was for that reason that great emphasis was placed upon the full report of the examiner, descriptive of actual symptomatology.  The record of the history and complaints was only preliminary to the examination.  The objective findings and the examiner's analysis of the symptomatology were the essential considerations.  The examiner's classification of the disease as "mild," "moderate," or "severe" was not determinative of the degree of disability, but the report and the analysis of the symptomatology and the full consideration of the whole history by the rating agency would be.  38 C.F.R. § 4.130  (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that the term "definite" in 38 C.F.R. § 4.132  was "qualitative" in character, whereas the other terms were "quantitative" in character, and invited the Board to "construe" the term "definite" in a manner that would quantify the degree of impairment for purposes of meeting the statutory requirements that the Board articulated "reasons or bases" for its decisions.  See 38 U.S.C.A. § 7104 (d)(1) (West 1991). 

In a precedent opinion, dated November 9, 1993, the General Counsel (GC) of the VA concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  It represented a degree of social and industrial inadaptability that was "more than moderate, but less than rather large."  VAOPGCPREC No. 93 (Nov. 9, 1993).  The Board is bound by that interpretation of the term "definite."  38 U.S.C.A. § 7104 (c).

Discussion

The Veteran's medical records reflect that his anxiety disability has consistently manifested with chronic anxiety, nervousness, sleep impairment, crying spells, and panic attacks.  In his several written submissions, and in his hearing testimony, the Veteran asserted that he often would awake with a panic attack, which made him fear that he was having a heart attack.  For years, the Veteran asserted that these symptoms were due to his service-connected heart murmur.  Medical examinations, to include those conducted on an inpatient basis, determined that they were due to the Veteran's diagnosed mental disabilities.  The more severe symptoms that have manifested have been attributed to schizophrenia or schizoaffective disorder, which is not service-connected.

The Veteran was admitted to a VAMC May 1986 with anxiety and depression.  He was admitted again in July 1987, with symptoms of depression and paranoia.  On both occasions, he was mostly coherent and relevant, and oriented to time, place, and person.  On his first admission, insight and judgment were fair and affect was appropriate.  In July 1987 he admitted to auditory hallucinations, delusions of persecution, paranoid ideation and ideas of reference. His affect was inappropriate and his mood was depressed.  The diagnosis was schizophrenia, schizo-affective depressed, with paranoid features.  (08/18/1987 VBMS-VA Form 10-1000)  

The Veteran was again admitted to a VAMC in June 1988.  Objectively, his symptoms were the same as in July 1987, with the addition of visual hallucinations and mood swings.  The diagnosis was schizophrenia, schizoaffective depressed, with paranoid features.  (08/03/1988 VBMS-VA Form 10-1000)  On hospitalization in December 1988 for gastrointestinal complaints a diagnosis of schizophrenia by history was noted.  (02/13/1989 VBMS-VA Form 10-1000)  The Veteran was admitted to a VAMC on May 9, 1989 with complaints of episodes of mild dizziness, weakness mild shortness of breath, palpitations and mild sweating while at work that day.  None of the complaints were demonstrated during admission.  An EKG was normal.  The cause for the Veteran's reported symptoms was possibly from his being a nervous individual because of his schizophrenia.  The Veteran was again admitted to a VAMC on May 24, 1989 with complaints of inability to function at work, nervousness, and a desire to be left alone by everyone including family.  He was discharged functioning well, with a diagnosis of schizophrenia, paranoid, chronic with acute exacerbation.  (12/12/1989 VBMS-VA Form 10-1000)

The medical evidence set forth above represents the state of the Veteran's mental health prior to and shortly after the effective date of the grant of service connection, May 11, 1989.

At a May 1991 local hearing, the Veteran testified that he had nervous episodes at work when his heart beat fast, and that he had to sit still for 40 minutes.  Sometimes he was sent home midday, and after 22 years of employment he had no reserve of sick leave.  (05/14/1991 VBMS-Hearing Testimony)  

The Veteran was admitted to a VAMC in July 1992.  Objectively noted were exacerbations of nervousness, depression with increasing insomnia, and auditory hallucinations associated with episodes of severe crying spells, anxious and depressed mood, underproductive to overproductive speech, depending on mood, and flights of ideas.  EKG showed evidence of bradycardia, but the Veteran was asymptomatic.  Diagnoses included schizophrenia, schizo-affective type with paranoid features and tension headaches.  (08/21/1992 VBMS-Medical Treatment-Government Facility, p. 3)

An October 1992 examination report reflects that examiner reviewed the claims folder and noted that the purpose of the examination was a current evaluation of the systolic heart murmur, and to render an opinion about the relationship between the murmur and the psychiatric disorder claimed at that time to be service connected.  The Veteran reported that his heart beat fast on many occasions, reported problems with nerves, heart and stomach, and that he did not know which contributed to another.  He reported stomach pain, dizziness, sweats, nightmares, and night awakenings with rapid heartbeat.  The examiner noted that the Veteran appeared very anxious and slightly nervous.  The examiner opined that, based on the medical records and his examination, the Veteran's subjective symptoms were
directly related to his psychiatric disability, schizophrenia.  (10/25/1992 VBMS-VA Examination)

A November 1992 mental examination report reflects the Veteran's complaints of auditory hallucinations, insomnia and nightmares.  He thought about suicide, was paranoid and fearful, and had crying spells and panic attacks.  He reported violent outbursts accompanied by crying spells, tension headaches, and a fear that he would have a heart attack and die, which made him nervous, depressed, and hysterical.  He reported further that he had started to have fainting spells at work.  Physical examination revealed the Veteran to have cold, clammy hands, he was restless, agitated, and made very poor eye contact-with his eyes darting around.  He cried in a hysterical way and in outbursts, and sometimes spoke in incoherent sentence structure and hysterical punctuation.  He was oriented to time, place and person.  During the examination, he became agitated, tearful and hysterical, expressing the feeling that no one cared or believed he was as sick as he was.  The diagnoses were schizophrenic reaction, undifferentiated type generalized, GAD with panic somatization disorder.  (11/05/1992 VBMS-VA Examination, 3rd Entry, p. 2)

Where service connection is in effect for one diagnosis involving some component of an anatomical or functional system, and there are additional diagnoses concerning pathology of that system of record, there must be evidence that permits the adjudicators to distinguish between manifestations that are service connected and those that are not.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993).  When it is not possible to separate the effects of a non-service-connected condition from those of a service- connected condition, VA regulations dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. § 3.102 (2015). 

The evidence set forth above overall demonstrates that the Veteran experienced significant mental pathology prior to November 7, 1996.  The Board finds, however, as also set forth above, that his most serious psychiatric symptoms were not due to the service-connected anxiety disability but the non-service-connected schizophrenia/ schizoaffective disorders.  The various discharge summaries of the Veteran's inpatient treatment noted that his treatment was for symptoms related to those psychiatric disabilities.  However, during this period, the Veteran and his wife separated and lived apart due to his temper outbursts.  (See 11/05/1992 VBMS-VA Examination, p.1)  This would appear to constitute "definitive" impairment in maintaining effective relationships; whether such symptoms is due to the service-connected anxiety disorder or the nonservice-connected schizophrenia cannot be ascertained and therefore the Board must resolve doubt and attribute to the service-connected disability.  Accordingly, a 30 percent evaluation is deemed warranted during the rating period in question.

The Board finds that entitlement to the next-higher 50 percent rating under the controlling criteria for the period in question is not warranted, as shown below.  

As will be discussed in more detail later in this decision, the Veteran ceased working as of July 17, 1993 (10/04/1996 VBMS-Hearing Testimony, p. 2), the effective date for which the Social Security Administration determined that he was unable to work.  (02/04/1993 VBMS-SSA Letter)  The Office of Personnel Management approved the Veteran's Federal retirement as of March 6, 1994.  (02/04/1993 VBMS-Third Party Correspondence).  The Board notes the discrepancy between the "scan date" of the document and the document itself.  Nonetheless, the Standard Form 50-B, Notice of Personnel Action, clearly reflects that the effective date of the noted action, disability retirement, was March 6, 1994.  However, the evidence shows that the vast majority of the missed time, and working while hearing hallucinatory voices, was due to the schizophrenia and schizoaffective disorder.  When tested and analyzed in this light, the Veteran's industrial impairment was less than "considerable."

In sum, during the period in question, the Veteran's impairment due to the anxiety disability more nearly approximated the assigned 30 percent rating.  38 C.F.R. § 4.132, DC 9400 (in effect prior to November 7, 1996).

November 7, 1996 Forward

Under the current rating criteria, an anxiety disorder which manifests with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, the symptoms of the disorder are controlled by continuous medication, warrants an evaluation of 10 percent.  38 C.F.R. § 4.130, DC 9400.

An anxiety disorder with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events) warrants an evaluation of 30 percent.  Id.

A 50-percent evaluation will be assigned for an anxiety disorder which produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70-percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100-percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (also known as "the DSM-5").  38 C.F.R. § 4.130. 

Discussion

The medical evidence shows that during 1996, the Veteran's psychotic symptoms started to become more pronounced, as demonstrated by the November 1996 mental examination.  The examiner noted that the Veteran was a poor historian, as he was unable to give a clear chronological history.  The Veteran again complained of hearing command-type voices, including while at work.  The Veteran reported that he hardly went out because he was afraid of hurting someone.  Objectively, the Veteran was unkempt, ungroomed, spoke loudly, and was irritable.  His affect was inappropriate, mood labile, and his thoughts were incoherent at times with loose association.  He reported chronic auditory hallucination (command hallucination), persisting delusions (people out to get him), and possible somatic delusions.  The examiner opined that the Veteran was experiencing serious schizoaffective symptoms that precluded him from working, and that he was not competent to manage his VA benefits.  (11/22/1996 VBMS-VA Examination)

Upon receipt of the examination report, the RO issued February 1997 rating decisions that proposed a finding of the Veteran's incompetency (02/19/1997 VBMS-Rating Decision-Narrative), and granted a non-service-connected pension (02/25/1997 VBMS-Rating Decision-Narrative)  A May 1997 rating decision determined that the Veteran was incompetent to handle his VA benefits.  (05/08/1997 VBMS-Rating Decision-Narrative)

Although the medical evidence shows that the Veteran's schizoaffective disorder symptoms predominated, he still experienced the symptoms of his anxiety disability.  The evidence of how the Veteran coped with his disability prior to his retirement in March 1994 shows that, under the current criteria, his symptoms resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but, overall, he was able to work until his non-service-connected disabilities forced his retirement.  Hence, affording the Veteran every benefit of the doubt, the Board finds that his anxiety disability more nearly approximated a 30-percent rating as of November 7, 1996, the effective date of the current rating criteria.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, DC 9400.  The Board finds that a higher rating was not met or approximated because the greater symptoms were due to non-service-connected schizoaffective disorder.  See Mittleider, 11 Vet. App. 181.

The Veteran's psychotic symptoms required two admissions in short succession in early 1998.  (05/29/1998 VBMS-VA Form 10-1000, 1st and 2nd Entries).  Both discharge summaries note diagnoses of schizoaffective disorder.  The Veteran's anxiety disability was not mentioned.  Upon August 1998 examination (08/11/1998 VBMS-VA Examination) the Veteran reported that he sometimes heard a male voice that told him to do things, primarily good or benign actions.  He reported further that the voice had been more prevalent since his diagnosis of colon cancer.  The Veteran reported that he awoke from nightmares crying, and that he was restless.  He lived with his parents, but he reported that he was independent for self-care and driving.  The examiner noted that the Veteran's grooming and hygiene were within normal limits, and he was oriented x 3.  While he admitted to the above noted auditory hallucinations, he denied any visual hallucinations, suicidal or homicidal ideation .  He also endorsed a nagging belief that others were against him, but he challenged the belief by checking it against other information.  The examiner diagnosed schizophrenia, undifferentiated type, and GAD.  The examiner opined that the Veteran's schizophrenic symptoms ultimately interfered with his ability to perform even a low level job.  On the other hand, while the Veteran's anxiety was chronic and appeared to be of moderate severity, the examiner opined that the anxiety disability, alone, did not preclude the Veteran from working.  Id., p. 4.

The Board finds that the objective findings at the August 1998 examination show that the Veteran's schizophrenia continued to be the predominant disability, and that the anxiety disability continued to manifest with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The June 1999 examination report (06/18/1999 VBMS-VA Examination) reflects that the Veteran reported that concern with his post-operative colon cancer increased his anxiety level which, in turn, led to nervousness and depression as well as panic attacks.  Mental status examination revealed the Veteran as well-oriented to time, place and person.  He had no hallucinations or delusions, and he was able to answer the examiner's questions properly.  He did not exhibit any inappropriate behavior, and he was not suicidal or homicidal.  His personal hygiene was good, and he was well oriented x 3.  The Veteran's memory was good, and there were no obsessive or ritualistic behaviors.  The examiner did not note any panic attacks during the examination, but he also noted that the Veteran's perceived palpitations could trigger them.  The examiner opined that the Veteran was competent to handle his VA benefits.  He diagnosed GAD and assessed Global Assessment of Functioning (GAF) 65.

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).  DSM IV was in effect at the time of the examination and applied to all claims certified to the Board prior to August 4. 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).   A GAF of 65 is midway of the range 61 to 70 and is indicative of some mild symptoms (e.g., depressed mood and mild insomnia); or, some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

In light of the findings at the June 1999 examination, the Board finds that the Veteran's anxiety disability continued to more nearly approximate a 30-percent rating.  38 C.F.R. §§ 4.1, 4.10.  The Board finds that a higher rating was not met or approximated.  Indeed, while the Veteran lived with his parents, as reported at the August 1998 examination, he indicated that he was fully independent for self-care and driving.  The Board finds that this was the extent of the Veteran's impairment leading up to the effective date of the 70-percent rating, January 4, 2000.  Again, the examiner in June 1999 made it clear that the nonservice-connected schizophrenia was much more impactful than the anxiety disorder in terms of impairing employability, and found that the service-connected anxiety disorder alone would not prevent the Veteran from working.

As noted earlier, as of January 4, 2000, the Veteran's anxiety disability was rated at 70-percent disabling, and he was deemed unable to obtain and maintain substantially gainful employment as a result. Hence, the remaining issue for the period since that date is whether the Veteran's disability has manifested with total impairment at any time since.  The Board finds that it has not.

The preponderance of the evidence shows that, while significantly impaired, neither the Veteran's ability to form and maintain effective social relationships nor his ability to function independently has been fully extinguished by his anxiety disability.  The May 2000 rating decision also determined that the Veteran was competent to manage his own affairs.  He testified at a 2001 RO hearing that while he felt most comfortable when alone, he still socialized with his parents, and he still did his own shopping.  (07/12/2001 VBMS-Hearing Testimony, pp. 3-4)  The Veteran requested admission in January 2001 because he became depressed over his mother's illness, but the admission was a brief one.  He did not exhibit any psychotic symptoms, only crying spells, and he was discharged to his own care.  (08/09/2001 VBMS-Medical Treatment-Government Facility, p. 22)

At the 2002 VA examination, the Veteran reported that he maintained contact with his wife and kids, even sometimes spending holidays with them.  He shopped when necessary, attended church when able, and went bowling for enjoyment.  (02/15/2002 VBMS-VA Examination).  The examiner noted that the Veteran was neatly dressed, with adequate hygiene.  His speech was clear and coherent, though he communicated in a strange manner.  His mood was anxious.  The examiner opined that the Veteran's schizophrenia was at least in fair remission.

The evidence shows that the Veteran continued to maintain his independence despite his disability.  An August 2003 outpatient entry notes that the Veteran had recently moved in with his wife due to difficulties with his father, and that he frequently visited his mother who was in a nursing home.  (04/13/2005 VBMS-Medical Treatment-Government Facility, p. 12) A December 2003 entry notes that he reported that he helped his father around the house.  He continued to deny suicidal or homicidal ideation, and he reported that his anxiety and stress increased when he thought about his parents' situation.  Id., pp. 3, 10.  By 2009 the Veteran's father had died, and he lived in the old home alone.  He wanted his wife to move in with him, but she refused; and, the Veteran reported that his anxiety increased during their disagreements, and that he enjoyed his grandkids.  (07/20/2009 VBMS-Medical Treatment-Government Facility)

In July 2015, the Veteran requested admission because of the death of his best friend, who also was his former sergeant.  The Veteran reported that he was depressed because he was unable to attend the funeral.  He was sad, depressed, and unkempt, but he denied any hallucinations and his speech was clear and coherent.  He also tested positive for marihuana.  The Veteran made a rapid recovery; he was able to care for himself on the ward and follow the ward routine.  He requested discharge, and he was discharged to his own custody.    (07/09/2015 VBMS-Medical Treatment-Government Facility)  Prior to discharge, he was assessed as independent in all of his activities of daily living.  (04/25/2016 VBMS-CAPRI, p. 48)

At the February 2016 Board hearing, the Veteran testified that he continued to experience high levels of anxiety, nervousness, and panic attacks.  He testified further that he sometimes thought of suicide, but he denied plan or intent.  The Board finds that the assigned 70-percent rating continues to compensate the Veteran for his impairment.  The Board finds that total impairment has not been met or approximated, as the Veteran testified that he still lived alone.  He also testified that his anxiety caused his hands to shake to the point where he sometimes cut himself when shaving.  As a result, his children occasionally cut his hair and shaved him.  (02/12/2016 VBMS-Hearing Testimony)  The Veteran and his wife are now divorced but, as just noted, he still maintains contact with his adult children, as one of his sons checked on him frequently, as did a fellow church member.  In light of all of the above, the Board finds that the Veteran's anxiety disability has not manifested with total impairment at any time during the rating period on appeal.  38 C.F.R. §§ 4.1, 4.10, 4.130, DC 9400.

The Board has reviewed the evidence and allowed a staged rating where indicated by the evidence.  The Board finds further that, as discussed in detail above, the Veteran's anxiety disorder has been rated in accordance with the applicable General Rating Schedule for the periods indicated.  Hence, his anxiety disability picture is not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual basis for referral for consideration of higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The Veteran's only other service-connected disability is the systolic murmur.  When considered together, the heart murmur was asymptomatic and was rated noncompensable until March 2011.  Further, its symptoms are clearly delineated from the anxiety disorder and rated separately under the schedular rating criteria.  Hence, when considered cumulatively, the Board finds that the total rating for the rating period on appeal contemplated the cumulative impact of the disabilities.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2015).  Thus, neither is referral for consideration on an extraschedular basis indicated due to the cumulative impact of the service-connected disabilities.





TDIU Prior to January 4, 2000

Legal Requirements

Total disability rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability, provided that the person has one service-connected disability ratable at 60 percent or more; or as a result of two or more service-connected disabilities, provided that the person has at least one disability ratable at 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  The existence or degree of non-service connected disabilities or previous unemployability status will be disregarded where the above-stated percentages are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 4.16.  

In order to establish entitlement to TDIU, there must be impairment so severe that it is impossible to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more. When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a).

Discussion

Until March 2011, the Veteran's sole compensable rated disability was the anxiety disability.  Hence, until January 4, 2000, the Veteran's total combined rating was less than 70 percent.  A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without obtaining a 100-percent evaluation under the rating schedule.  Parker v. Brown, 7 Vet. App. 116, 118 (1994).

The issue is academic for the period May 11, 1989 to March 5, 1994, as the Veteran worked full time.  Although he no longer worked as of July 17, 1993, he in fact was paid for his Federal grade until March 5, 1994.  Hence, the Board deems the Veteran to have been gainfully employed up to that date.

As for the period March 6, 1994 to January 3, 2000, the Board does not have the authority to assign an extraschedular TDIU rating in the first instance, but it can review the record and determine whether an appropriate case is to be referred to the Director of the VA Compensation Service (Director) or Undersecretary for Benefits for such extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 8-10 (2001); see Wages v. McDonald, 27 Vet. App. 233, 236 (2015) ("On its face, the regulatory scheme created by § 4.16(b) merely withholds from rating boards the authority to grant extraschedular TDIU in the first instance.").

The Board finds no plausible basis to refer the case to the Director for consideration of a TDIU on an extraschedular basis.  As discussed at length earlier in this decision, the Veteran's predominant disability for the period indicated was either schizophrenia or schizoaffective disorder.  The examiner at the August 1998 examination opined that the anxiety disability, standing alone, did not prevent the Veteran from employment.

As noted earlier, SSA awarded disability benefits as of 1994.  In light of the fact that there are significant differences in the definition of disability under the SSA and VA systems, SSA determinations are not binding on VA.  Holland v. Brown, 6 Vet. App. 443, 448 (1994).  On the other hand, there are also significant similarities between the two systems.  Consequently, the Board must provide the basis for disagreeing with or not accepting a finding of disability by SSA.  Id.

In addition to the Veteran's age, he was awarded SSA benefits due to his schizophrenia and schizoaffective disorders, both of which are service-connected disabilities.  As noted earlier, unemployability under VA regulations is assessed solely on the impairment of service-connected disabilities.  See 38 C.F.R. § 4.16.

SMC

The Board has a well-established duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A. §1114.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (SMC "benefits are to be accorded when a veteran becomes eligible without need for a separate claim"). 

SMC is payable where a veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) . 

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by the statute.  Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling. 

A TDIU may satisfy the "rated as total" element of section 1114(s) when the TDIU is based on a single disability, but not multiple disabilities.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  The provisions of 38 C.F.R. § 4.16(a), which provide that certain disabilities may be considered a single disability for TDIU purposes; do not apply to "rated as total" requirement for housebound benefits.  See Buie, 24 Vet. App. 242.

Discussion

The February 2002 rating decision reflects that a TDIU was granted due to the impairment of the anxiety disability, rather than both that disability and the heart murmur.  (02/28/2002 VBMS-Rating Decision-Narrative)

The Veteran's only other compensable rated disability aside from the anxiety disability is the heart murmur, currently rated as 30-percent disabling.  Id., Codesheet.  In light of these factors, the Veteran is not eligible for SMC under 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350, as he does not have a disability other than the anxiety disability that is rated at least 60-percent disabling.

In reaching this decision the Board considered the doctrine of reasonable doubt and afforded it where applicable.  As the preponderance of the evidence is otherwise against the Veteran's claim for higher ratings, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an evaluation of 30 percent for anxiety disability is granted for the period prior to January 4, 2000, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an evaluation higher than 70 percent for anxiety disability for the period January 4, 2000 forward is denied.

Entitlement to a TDIU for the period prior to January 4, 2000 is denied.

Entitlement to SMC under 38 U.S.C.A. § 1114(s) from January 4, 2000 forward is denied.


REMAND

At a March 2011 heart examination (03/02/2011 VBMS-VA Examination), the examiner noted that the Veteran could not perform a stress test and estimated the Veteran's METS as 3 to 5.  Although the examiner noted that the Veteran's exercise capacity was very poor due to his orthopedic problems and that he could not be exercised on the treadmill, the Board determined that a prior JMR and Board remand required a stress test and remanded the case and directed that the examiner provide a reason as to why the Veteran could not do a stress test.  (03/12/2012 VBMS-Remand BVA, pp 4-5).  The September 2012 examination report reflects that the examiner again established the Veteran's METS via interview instead of a stress test without providing specific reasons why a stress test was not conducted.  As a result, pursuant to a January 2015 JMR, the Court vacated the April 2014 Board decision that same month and remanded the case back to the Board for action consistent with the JMR.  (01/28/2015 VBMS-CAVC Decision)



Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall insure that all relevant treatment records generated since the most recent Supplemental Statement of the Case (SSOC) on the issue are obtained and added to the claims file.

2.  After the above is complete, the AOJ shall arrange a cardiac examination by an appropriate physician.  Inform the examiner that the claims file or the Veteran's electronic records must be reviewed.  Ask the examiner to determine the current severity of the Veteran's service-connected heart murmur.  The examination must include a stress test to determine the Veteran's METS, unless the examiner determines that a stress test is medically contraindicated, be it due to the Veteran's physical limitations, or other valid reasons.

If the examiner determines that such a test is medically contraindicated, be it due to the Veteran's physical limitations, or other valid reasons, a full explanation must be given.

3.  After completion of all of the above, the AOJ will re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a SSOC.  Then return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


